Name: Commission Regulation (EC) No 1820/94 of 25 July 1994 amending Regulation (EC) No 996/94 increasing to 600 000 tonnes the quantity of barley held by the Spanish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 190/8 Official Journal of the European Communities 26. 7. 94 COMMISSION REGULATION (EC) No 1820/94 o £ 25 July 1994 amending Regulation (EC) No 996/94 increasing to 600 000 tonnes the quantity of barley held by the Spanish intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION Article 1 Article 2 of Regulation (EC) No 996/94 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 600 000 tonnes of barley to be exported to all third countries. 2. The regions in which the 600 000 tonnes of barley are stored are stated in Annex I to this Regula ­ tion.' Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 0, and in particular Article 5, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies ; Whereas Commission Regulation (EC) No 996/94 (*), as last amended by Regulation (EC) No 1 689/94 (% opened a standing invitation to tender for the export of 500 000 tonnes of barley held by the Spanish intervention agency ; whereas, in a communication of 7 July 1994, Spain informed the Commission of the intention of its interven ­ tion agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the Spanish intervention agency for which a standing invita ­ tion to tender for export has been opened should be increased to 600 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EC) No 996/94 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 Annex I to Regulation (EC) No 996/94 is replaced by the Annex hereto. Article J This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1994 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p . 22. 0 OJ No L 191 , 31 . 7. 1993, p . 76. 0 OJ No L 21 , 26. 1 . 1994, p . 1 . 0 OJ No L 111 , 30 . 4. 1994, p . 60. (Ã  OJ No L 179, 13 . 7 . 1994, p . 2. 26. 7. 94 Official Journal of the European Communities No L 190/9 ANNEX ANNEX I (tonnes) Place of storage Quantity Aragon 100 000 Castilla-La Mancha 40 000 Castilla y Leon 408 000 Cataluna 10 000 La Rioja 6 500 Navarra 30 000 Pais Vasco 5 500'